DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/29/2020 is being considered by the examiner.
Response to Amendment
This office action is in response to a preliminary amendment filed on 04/29/2020.  Regarding the amendment, claims 1-4 are present for examination.
The amended specification is accepted and recorded in file.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oshima et al. (US 2009/0266640 A1).
Regarding claim 1, Oshima teaches an electric motor comprising: 
a rotor (257, fig 4 ) including a shaft (109a); 
a stator (221) including a stator core (242) and a coil (244) wound around the stator core (242); and 
a housing (223A) fixed to an end face (248) of the stator core (242), wherein 
the stator core (242) is formed of a material with iron as a main component (para [0142]),
 
    PNG
    media_image1.png
    124
    476
    media_image1.png
    Greyscale

the housing (223A) is formed of a material with aluminum as a main component (para [0169]), 

    PNG
    media_image2.png
    298
    544
    media_image2.png
    Greyscale

the stator core (242) and the housing (223A) are coupled with each other by a welding mark (230-246, fig 4b) generated by laser welding (para [0144]), 
the welding mark (230-246) is formed at a boundary portion (230) at which the stator core (242) and the housing (223A) are contacting, extends in a circumferential direction so as to cover a line of contact (the line between 2 portion 245, fig 4b) between the stator core (242) and the housing (223A), and seals the boundary portion (230) between the stator core and the housing (fig 4a-b).

    PNG
    media_image3.png
    542
    657
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    590
    530
    media_image4.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4  is/are rejected under 35 U.S.C. 103 as being unpatentable over Oshima in view of Uchida (JP 07163083 A).
Regarding claim 3, Oshima teaches the claimed invention as set forth in claim 1, except for the added limitation of one member of the housing and the stator core includes a step portion formed at a boundary portion, and the step portion is formed being higher than a height of protrusion of the welding mark.
Uchida teaches a water proof type stator assembly having housing (16) and a stator (14) wherein the housing ( 16) includes a step portion (32) formed at a boundary portion (fig 4a), and the step portion (32) is formed being higher than a height of protrusion of a welding mark (since the step portion 32 is projected to the outer side in the radius direction from the external circumference surface of the housing 16, and the stator core 14 located between the annular projections 32, 34, welding mark 16 covered the stator core, therefore the step portion 32 is formed being higher than a height of protrusion of the welding mark 16 along the axial rotation direction, fig 1) to surely seal the stator core improving reliability of the motor (see abstract).

    PNG
    media_image5.png
    292
    271
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    178
    243
    media_image6.png
    Greyscale

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Oshima’s housing with a step portion formed at a boundary portion, and the step portion is formed being higher than a height of protrusion of the welding mark as taught by Uchida.  Doing so would surely seal the stator core improving reliability of the motor (see abstract).
Regarding claim 4, Oshima teaches the claimed invention as set forth in claim 1, except for the added limitation of the motor having a plurality of the housings, wherein the plurality of the housings include a front-side housing disposed in a direction in which the shaft protrudes, and a rear-side housing disposed on a side opposite to the direction in which the shaft protrudes, the welding marks are formed at a boundary portion between the front-side housing and the stator core and a boundary portion between the rear-side housing and the stator core.
Uchida teaches a water proof type stator assembly having a plurality of the housings (16, 18, fig 2), wherein the plurality of the housings (16, 18) include a front-side housing (16) disposed in a direction in which the shaft (20) protrudes, and a rear-side housing (18) disposed on a side opposite to the direction in which the shaft (20) protrudes, the welding marks (36) are formed at a boundary portion (surface 24-26) between the front-side housing (16) and the stator core (14), at end surface (surface 30) and a boundary portion between the rear-side housing (18) and the stator core (14) to surely seal the stator core improving reliability of the motor (see abstract).

    PNG
    media_image7.png
    260
    296
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    174
    283
    media_image8.png
    Greyscale

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invnetion to modify Oshima’s motor having a plurality of the housings, wherein the plurality of the housings include a front-side housing disposed in a direction in which the shaft protrudes, and a rear-side housing disposed on a side opposite to the direction in which the shaft protrudes, the welding marks are formed at a boundary portion between the front-side housing and the stator core and a boundary portion between the rear-side housing and the stator core as taught by Uchida.  Doing so would surely seal the stator core improving reliability of the motor (see abstract).
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: the record of prior art by itself or in combination with other references does not show the housing includes a step portion formed at a boundary portion; the stator core includes a step portion formed at a boundary portion; the step portion of the housing and the step portion of the stator core contact and form a recess portion at the boundary portion; the welding mark is formed on a bottom surface of the recess; and the recess has a depth configured to accommodate the welding mark within the recess as recited in claim 2. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kikuchi et al. (US 2017/0050668 A1) teaches a motor control device includes a motor, a control device, and a motor drive circuit. The motor includes a motor rotor, a motor stator, and a plurality of coil groups divided into a first coil group and a second coil group of at least two systems for each of three phases, and configured to excite a stator core by three-phase alternating currents. In the motor drive circuit, a first motor drive circuit supplies a three-phase AC first motor drive current to the first coil group based on a command value, and a second motor drive circuit supplies a three-phase AC second motor drive current having a phase difference from a phase of the first motor drive current, to the second coil group.
Hasegawa et al. (US 10,998,801 B2) teaches a compressor includes a shaft, a motor unit that causes the shaft to rotate, a compressor unit that compresses a refrigerant according to rotation of the shaft, and a housing that stores therein the shaft, the motor unit, and the compressor unit, wherein the housing and the motor unit are joined by welding in a plurality of welding areas, the motor unit includes a rotor that is fixed to the shaft, and a stator core that surrounds the rotor, a plurality of core sheets are superimposed in the stator core and the stator core includes a plurality of teeth around which a coil is wounded and a plurality of swaging fixing areas where swaging areas fix the core sheets mutually, and the welding areas are formed in only positions corresponding to the swaging fixing areas.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEDA T PHAM whose telephone number is (571)272-5806. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEDA T PHAM/           Examiner, Art Unit 2834